     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 1 of 16



 1   [Submitting Counsel on Signature Page]
 2

 3

 4

 5

 6

 7

 8

 9

10
                                  UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13

14    IN RE JUUL LABS, INC., MARKETING,         Case No. 19-md-02913-WHO
      SALES PRACTICES, AND PRODUCTS
15    LIABILITY LITIGATION                      PLAINTIFFS’ OPPOSITION TO
                                                DEFENDANTS’ MOTION TO DISMISS
16                                              AND/OR STRIKE SUBCLASS CLAIMS IN
                                                THE SECOND AMENDED
17    This Document Relates to:                 CONSOLIDATED CLASS ACTION
      CLASS ACTIONS                             COMPLAINT FOR LACK OF SUBJECT-
18                                              MATTER JURISDICTION (ECF 1397)

19                                              Judge:        Hon. William H. Orrick
                                                Date:         March 26, 2021
20                                              Time:         9:00 a.m.
                                                Ctrm.:        2
21

22

23

24

25

26

27

28
                                                  PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                          CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                  CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 2 of 16



 1                                                 TABLE OF CONTENTS
 2                                                                                                                                   Page
 3
     I.     INTRODUCTION .............................................................................................................. 1
 4
     II.    ARGUMENT ...................................................................................................................... 1
 5
            A.        Whether Class Representatives Can Represent Purchasers in Delaware,
 6                    District of Columbia, Idaho, and North Dakota Is Not a Matter of Standing
                      or Subject Matter Jurisdiction, It Is a Matter of Typicality Under Rule 23 ............ 1
 7          B.        The Court Should Reject Defendants’ Request to Dismiss the Claims of
 8                    Plaintiffs Without Underlying Complaints ............................................................. 5
                      1.         Relevant Background .................................................................................. 5
 9
                      2.         Defendants’ Requested Relief is Moot ....................................................... 7
10
                      3.         There Is No Basis to Dismiss the Claims of Plaintiffs Without
11                               Underlying Complaint................................................................................. 8
     III.   CONCLUSION ................................................................................................................. 10
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                                  -i-               CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                                            CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 3 of 16



 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                                      Page
 3   CASES
 4   Garcia v. Harley-Davidson Motor Co., Inc.
       2019 WL 6050768 (N.D. Cal. Nov. 15, 2019)............................................................................. 2
 5
     In re Asacol Antitrust Litig.
 6      907 F.3d 42 (1st Cir. 2018) .......................................................................................................... 3
 7   In re Carrier IQ, Inc.
        78 F. Supp. 3d 1051 (N.D. Cal. 2015) ......................................................................................... 4
 8
     In re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Pracs., and Prods Liab. Litig.
 9
        295 F. Supp. 3d 927 (N.D. Cal. 2018) ..................................................................................... 2, 4
10
     In re Farmers Ins. Exch. Claims Reps.’ Overtime Pay Litig.
11      2008 WL 4763029 (D. Or. Oct. 28, 2008) ................................................................................... 9

12   In re Graphics Processing Units Antitrust Litigation
        527 F. Supp. 2d 1011 (N.D. Cal. Sept. 27, 2007) ........................................................................ 3
13
     In re Incretin Mimetics Prods. Liab. Litig.
14      2013 WL 12171761 (S.D. Cal. Nov. 13, 2013) ........................................................................... 9
15   In re Intel Corp. CPU Mktg., Sales Practices and Products Liability Litigation
        2018 WL 7049419 (D. Or. Dec. 14, 2018) .................................................................................. 3
16
     In re Intel Corp. CPU Mktg., Sales Practices and Products Liability Litigation
17      2020 WL 1495304 (D. Or. Mar. 27, 2020) .................................................................................. 3
18   In re Korean Air Lines
        642 F.3d 685 (9th Cir. 2011)........................................................................................................ 8
19
     In re Packaged Ice Antitrust Litig.
20
        2011 WL 6178891 (E.D. Mich. Dec. 12, 2011)........................................................................... 9
21
     In re Takata Airbag Products Liability Litigation
22      379 F. Supp. 3d 1333 (S.D. Fla. 2019) ........................................................................................ 9

23   In re Toyota Motor Corp. Unintended Mktg., Sales Practices, & Prods. Lib. Litig.
        785 F. Supp. 2d 925 (C.D. Cal. 2011) ......................................................................................... 8
24
     In re: Volkswagen “Clean Diesel” Mktg., Sales Pracs., and Prods. Liab. Litig.
25      2017 WL 3058563 (N.D. Cal. July 19, 2017) .............................................................................. 3

26   Johnson v. Fujitsu Tech. and Business of Am., Inc.
       250 F. Supp. 3d 460 (N.D. Cal. Apr. 11, 2017) ........................................................................... 2
27
     Johnson v. Nissan N. Am., Inc.
28     272 F. Supp. 3d 1168 (N.D. Cal. 2017) ....................................................................................... 4
                                                                                 PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                                     - ii -              CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                                                 CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 4 of 16



 1                                                   TABLE OF AUTHORITIES
                                                           (continued)
 2                                                                                                                                         Page
 3   Langan v. Johnson & Johnson Consumer Companies, Inc.
       897 F.3d 88 (2d Cir. 2018) ........................................................................................................... 3
 4
     Melendres v. Arpaio
 5    784 F.3d 1254 (9th Cir. 2015)...................................................................................................... 2
 6   Peacock v. The 21st Amendment Brewery Cafe, LLC
 7     2018 WL 452153 (N.D. Cal. Jan. 17, 2018) ................................................................................ 2

 8   Pecanha v. The Hain Celestial Group, Inc.
       2018 WL 534299 (N.D. Cal. Jan. 24, 2018) ................................................................................ 4
 9
     Senne v. Kansas City Royals Baseball Corp.
10     114 F. Supp. 3d 906 (N.D. Cal. July 13, 2015)............................................................................ 2

11   Staley v. Gilead Sciences, Inc.
       446 F. Supp. 3d 578 (N.D. Cal. 2020) ..................................................................................... 2, 4
12
     True Health Chiropractic, Inc. v. McKesson Corp.
13     332. F.R.D. 589 (N.D. Cal. 2019) ................................................................................................ 2
14   Welgus v. TriNet Group, Inc.
      2017 WL 6466264 (N.D. Cal. Dec. 18, 2017) ............................................................................. 3
15
     RULES
16
     Fed. R. Civ. P. 12(b) .................................................................................................................... 3, 4
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                            PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS
                                                                         - iii -             SUBCLASS CLAIMS FOR LACK OF SUBJECT MATTER
                                                                                                                               JURISDICTION
                                                                                                                   CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 5 of 16



 1   I.      INTRODUCTION
 2           Defendants’ motion seeks dismissal of certain of Plaintiffs’ class action claims on two

 3   separate grounds. First, Defendants seek dismissal of claims under the laws of four jurisdictions

 4   (Delaware, District of Columbia, Idaho, and North Dakota) because “the SAC [Second Amended

 5   Consolidated Class Action Complaint] does not identify any class representative.” Mot. at 3.

 6   Although ambiguous on this point, presumably Defendants mean that the SAC does not include a

 7   class representative who resides in those four jurisdictions. The proper time to determine whether

 8   any of the named plaintiffs can serve as a suitable class representative for those claims is when

 9   Plaintiffs move to certify those claims, however, because it is a question of typicality that is relevant

10   to Rule 23, as opposed to a question of subject matter jurisdiction or standing.

11           Second, Defendants argue that the Court should dismiss fifty-seven class representatives

12   (and the claims brought under the laws of the states in which they reside) because they have not

13   filed separate, individual (“underlying”) complaints. The parties have disagreed about whether each

14   class representative should be required to file an underlying complaint, and the Court declined to

15   reach that issue previously because it was irrelevant to the bellwether proceedings. Defendants’

16   position is the epitome of form over substance, and a waste of time and resources. Nevertheless, in

17   an effort to compromise and avoid motion practice in an already complex MDL, Plaintiffs agreed

18   to give Defendants what they wanted: the preparation of underlying complaints for the fifty-seven

19   class representatives. All the same, Defendants now seek to dismiss the claims of those plaintiffs

20   because the filing of their underlying complaints has not occurred fast enough. As the parties have

21   agreed the underlying complaints will be identical to the SAC, there is no practical reason the

22   complaints need to have been filed already, and no sensible reason to dismiss the claims of fifty-

23   seven plaintiffs. Defendants’ motion is moot and, even if it was not, raises no substantive issue.

24   II.     ARGUMENT
25           A.      Whether Class Representatives Can Represent Purchasers in Delaware,
                     District of Columbia, Idaho, and North Dakota Is Not a Matter of Standing or
26                   Subject Matter Jurisdiction, It Is a Matter of Typicality Under Rule 23
27           Defendants contend that Plaintiffs’ claims arising under of the laws of Delaware, District
28   of Columbia, Idaho, and North Dakota must be dismissed because no named plaintiff resides there.
                                                               PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                       -1-             CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                               CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 6 of 16



 1   Def. Mot. at 5. Defendants’ argument is inconsistent with authority from the Ninth Circuit and
 2   courts throughout this District.
 3          In Melendres v. Arpaio, the Ninth Circuit rejected an assertion that the named plaintiffs
 4   lacked standing to represent the claims of class members who were subjected to unconstitutional
 5   searches outside the types of police patrols during which the named plaintiffs were detained. 784
 6   F.3d 1254, 1261 (9th Cir. 2015). The Court adopted the “class certification approach” under which,
 7   once a named plaintiff establishes his or her individual standing under Article III, the extent to
 8   which that individual can represent the claims of differently situated absent class members should
 9   be resolved at class certification, and not as a threshold standing inquiry. Id. at 1261-62. Although
10   Melendres concerned absent class members with different factual claims than the named plaintiffs,
11   as opposed to legal claims arising under different state laws, courts have held that distinction to be
12   “immaterial.” In re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Pracs., and Prods Liab. Litig.,
13   295 F. Supp. 3d 927, 955-56 (N.D. Cal. 2018). Where there is “a ‘disjuncture between the claims
14   of the named plaintiffs and absent class members’ . . . Melendres requires courts in the Ninth Circuit
15   to apply the ‘class certification approach.’” Id. (quoting Melendres, 784 F.3d at 1261).
16          Courts in this District both before, and particularly after, Melendres have deferred questions
17   concerning the ability of named plaintiffs to represent claims of absent class members until class
18   certification in a variety of contexts. E.g. Staley v. Gilead Sciences, Inc., 446 F. Supp. 3d 578, 622
19   (N.D. Cal. 2020) (Chen, J.) (state law claims in jurisdictions in which named plaintiffs did not
20   reside); EcoDiesel, 295 F. Supp. 3d at 955-56 (Chen, J.) (same); Senne v. Kansas City Royals
21   Baseball Corp., 114 F. Supp. 3d 906, 925-26 (N.D. Cal. July 13, 2015) (Spero, M.J.) (same); Garcia
22   v. Harley-Davidson Motor Co., Inc., 2019 WL 6050768, at *12 (N.D. Cal. Nov. 15, 2019) (Spero,
23   M.J.) (California plaintiff seeking to represent a nationwide class); Peacock v. The 21st Amendment
24   Brewery Cafe, LLC, 2018 WL 452153, at *10 (N.D. Cal. Jan. 17, 2018) (Tigar, J.) (same); True
25   Health Chiropractic, Inc. v. McKesson Corp., 332. F.R.D. 589, 604 (N.D. Cal. 2019) (Gilliam, J.)
26   (TCPA case where plaintiffs’ claims included faxes he did not receive); Johnson v. Fujitsu Tech.
27   and Business of Am., Inc., 250 F. Supp. 3d 460, 465 (N.D. Cal. Apr. 11, 2017) (Cousins, M.J.)
28   (class included purchasers of different investments than those purchased by named plaintiffs); In
                                                             PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                     -2-             CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                             CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 7 of 16



 1   re: Volkswagen “Clean Diesel” Mktg., Sales Pracs., and Prods. Liab. Litig., 2017 WL 3058563,
 2   at *4 (N.D. Cal. July 19, 2017) (Breyer, J.) (same). In some instances, judges in this District have
 3   reconsidered their prior decisions declining to defer standing questions until class certification as a
 4   result of Melendres. In Welgus v. TriNet Group, Inc., for example, Judge Freeman found “it
 5   necessary to reconsider [the Court’s] prior order” that had “rejected Plaintiff's argument that
 6   because he has standing to pursue his own claims, he may assert claims on behalf of the class for
 7   which he cannot allege standing because the claims implicate a similar set of concerns against the
 8   same defendants.” 2017 WL 6466264, at *25 (N.D. Cal. Dec. 18, 2017). Other circuit courts to
 9   have squarely addressed this issue have likewise adopted the “class certification approach.” E.g.
10   Langan v. Johnson & Johnson Consumer Companies, Inc., 897 F.3d 88, 93 (2d Cir. 2018) (“as long
11   as the named plaintiffs have standing to sue the named defendants, any concern about whether it is
12   proper for a class to include out-of-state, nonparty class members with claims subject to different
13   state laws is a question of predominance under Rule 23(b)(3)”); In re Asacol Antitrust Litig., 907
14   F.3d 42, 50-51 (1st Cir. 2018) (“once the named plaintiff establishes injury and membership in the
15   class, the inquiry should shift from the elements of justiciability to the ability of the named
16   representative to fairly and adequately protect the interests of the class”) (internal quotation
17   omitted).
18           The two cases cited by Defendants do not compel a different result. In re Graphics
19   Processing Units Antitrust Litigation, 527 F. Supp. 2d 1011 (N.D. Cal. Sept. 27, 2007), predates
20   the relevant caselaw, including from the Ninth Circuit. And In re Intel Corp. CPU Mktg., Sales
21   Practices and Products Liability Litigation, 2020 WL 1495304 (D. Or. Mar. 27, 2020), is
22   inconsistent with the authority in this District and did not cite Melendres. Nor was the relevant
23   authority presented to that court: the plaintiffs addressed the issue in a single footnote in their brief,
24   and they did not rely on the caselaw holding that the ability to bring claims under the laws of
25   multiple states is a question best left for class certification. See Plaintiffs’ Opposition to Defendant
26   Intel Corporation’s Corrected Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b), 2018 WL
27   7049419, at 40 n.28 (D. Or. Dec. 14, 2018).
28
                                                               PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                       -3-             CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                               CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 8 of 16



 1          Plaintiffs recognize that this Court has previously dismissed state law claims where a named
 2   plaintiff did not reside in those states. See Johnson v. Nissan N. Am., Inc., 272 F. Supp. 3d 1168,
 3   1175-76 (N.D. Cal. 2017). Plaintiffs respectfully suggest that the Court should reach a different
 4   conclusion here. The plaintiffs in Johnson did not present the Court with the Ninth Circuit’s
 5   decision in Melendres. See Plaintiffs’ Corrected Response to Nissan’s Rule 12(b)(6) Motion to
 6   Dismiss Plaintiffs’ First Amended Complaint, Case No. 17-cv-517, ECF. No. 43 (June 28, 2017).
 7   In addition, while the Court relied on Judge Chen’s decision in In re Carrier IQ, Inc., 78 F. Supp.
 8   3d 1051 (N.D. Cal. 2015), Judge Chen’s more recent decisions have applied the “class certification
 9   approach,” deferring resolution of the extent to which named plaintiffs can represent absent class
10   members until class certification. See EcoDiesel, 295 F. Supp. 3d at 955-56 (citing Melendres);
11   Pecanha v. The Hain Celestial Group, Inc., 2018 WL 534299, at *8-9 (N.D. Cal. Jan. 24, 2018)
12   (declining to follow Carrier IQ in light of Melendres); Gilead, 446 F. Supp. 3d at 622 (applying
13   Melendres).
14          Even if Melendres does not require deferring the question of the class representatives’
15   ability to bring claims under the laws of Delaware, District of Columbia, Idaho, and North Dakota
16   until class certification, the Court should exercise its discretion to do so. Here, there are named
17   plaintiffs who reside in every jurisdiction (including the parties’ agreed “bellwether jurisdiction”)
18   but four and Plaintiffs assert nationwide RICO claims, so there is no concern about unfairly
19   subjecting Defendants to nationwide discovery that would otherwise not occur. In contrast, in
20   Johnson there were only two plaintiffs from only two states who asserted nationwide claims, 272
21   F. Supp. 3d at 1175-76, and in Carrier IQ, plaintiffs from thirteen states sought to bring claims on
22   behalf of thirty-five additional states. 78 F. Supp. 3d at 1074. This case is akin to EcoDiesel, which
23   distinguished Carrier IQ because the named plaintiffs resided in forty-three states and there was
24   no named plaintiff in only seven states. 295 F. Supp. 3d at 956. Just as Judge Chen did in EcoDiesel,
25   the Court should defer this question until class certification. See id.
26

27

28
                                                              PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                      -4-             CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                              CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 9 of 16



 1           B.     The Court Should Reject Defendants’ Request to Dismiss the Claims of
                    Plaintiffs Without Underlying Complaints
 2
             Defendants’ request to dismiss the claims of Plaintiffs who have not yet filed underlying
 3
     complaints should be denied. Contrary to Defendants’ assertion, Plaintiffs have not refused to cure
 4
     deficiencies in their pleadings. Plaintiffs dispute that any deficiencies exist, but nonetheless agreed
 5
     to go through the time and expense of filing the underlying complaints. Defendants’ motion is
 6
     therefore moot. The motion also raises no substantive issue. There is no rule that requires actions
 7
     in an MDL to have been transferred to the MDL by the JPML, and Plaintiffs have provided all the
 8
     information needed to ensure the efficient remand of individual Plaintiffs’ claims at the appropriate
 9
     time.
10                  1.      Relevant Background
11           Defendants’ motion distorts the record in several significant ways. First, Defendants argue

12   that Plaintiffs have been on notice of a “fundamental problem” concerning subject matter

13   jurisdiction since Defendants filed their initial motion to dismiss in March 2020. Def. Mot. at 2, 7.

14   But at every step, Plaintiffs’ position has been that there is no subject matter jurisdiction problem

15   that requires fixing. See ECF 758 at 39-40. Second, Defendants assert that Plaintiffs “conced[ed]

16   they have not properly invoked the Court’s subject-matter jurisdiction.” Def. Mot. at 2. To the

17   contrary, Plaintiffs opposed Defendants’ argument, rather than conceding it. ECF 758 at 39-40.

18   Third, Defendants suggest that the Court granted their prior subject matter jurisdiction motion and

19   required Plaintiffs to “amend to remedy the defects identified by JLI.” Def. Mot. at 1. Not so. The

20   Court’s tentative opinion stated that it was not reaching state law claims other than those brought

21   under California law. ECF 977 at 3. The Court’s full opinion likewise stated that it “will not reach

22   the arguments raised,” directed the parties to meet and confer, and left open the possibility of further

23   briefing on the issue. ECF 1084 at 101. The Court has not ruled that there are any subject matter

24   “defects” in Plaintiffs’ class complaint.

25           In this complex and demanding litigation, motion practice concerning an issue that has no

26   impact on the bellwether proceedings is not an effective use of the parties’ or the Court’s resources.

27   Despite their position (explained more fully below) that there is no reason for Plaintiffs to go

28   through the wasteful exercise of filing over fifty underlying complaints, out of respect for the
                                                              PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                      -5-             CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                              CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 10 of 16



 1   Court’s time, on November 9, 2020, Plaintiffs reached out to Defendants to discuss Defendants’
 2   position on subject matter jurisdiction issues in light of the Court’s order. Declaration of Dena C.
 3   Sharp, ¶ 2. Defendants stated that they wished to defer any such discussion until after the filing of
 4   the amended class complaint. Id. Having heard nothing further from Defendants, Plaintiffs followed
 5   up on December 4, 2020, and Defendants responded on December 9. Id. The parties met and
 6   conferred on December 16, 2020. Id.
 7           On December 22, 2020, Plaintiffs agreed to compromise and file the underlying complaints.
 8   Id., ¶ 3. The parties met and conferred about the logistics of such filings, and Defendants declined
 9   to make compromises, insisting, for example, that while hundreds of personal injury complaints
10   have been direct filed in this Court (designating their transferor forum), the class action’s
11   underlying complaints could not be direct filed and instead needed to be filed in their transferor
12   district and then transferred to this Court by the JPML. Id. And even though there are no deadlines
13   impacted by when the underlying complaints are filed, Defendants insisted that all such complaints
14   be filed by January 19. Id. With the January 4 deadline for Defendants to file their motion
15   approaching, the parties met and conferred the week of December 28, 2020, including on New
16   Year’s Eve, and on that call Plaintiffs, again seeking to avoid unnecessary motion practice, agreed
17   to include a February 2 deadline to file the underlying complaints in the parties’ stipulation. Id., ¶
18   4; ECF 1219 at 2. But Plaintiffs made it very clear that they would likely be unable to meet that
19   deadline (particularly in light of the parties’ ongoing disagreement about the logistics of filing the
20   complaints) and that it would need to be extended. Sharp Decl., ¶ 4. It was not until January 22,
21   2021, that Defendants agreed that Plaintiffs could direct file the underlying complaints, and by then
22   the February 2 deadline became even more impractical to meet. Id., ¶ 5. The parties discussed the
23   situation with the Court prior to the January Case Management Conference, and Plaintiffs
24   understood that the Court preferred the parties to resolve the issue informally. Id. Plaintiffs were,
25   in fact, unable to meet the February 2 deadline despite their best efforts and Defendants declined
26   to discuss continuing that deadline to a later date. Id., ¶ 6.
27           Defendants attempt to paint Plaintiffs as “intransigen[t]” on this issue, but it was Plaintiffs
28   who first reached out the Defendants to discuss this issue (a discussion Defendants deferred) and
                                                               PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                       -6-             CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                               CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 11 of 16



 1   compromised and agreed to undertake the time-consuming task of filing the underlying complaints,
 2   while Defendants have chosen to pursue this unnecessary motion practice.
 3                  2.      Defendants’ Requested Relief is Moot
 4          The relief requested by Defendants’ motion is that Plaintiffs file underlying complaints for
 5   the fifty-seven plaintiffs who have not yet done so. Plaintiffs voluntarily agreed to create the
 6   underlying complaints and are in the process of doing so. Sharp Decl., ¶ 12. To the extent
 7   Defendants wanted to know sooner which transferor jurisdiction each plaintiff will select, Plaintiffs
 8   offered to provide that information many months ago. See ECF 758 at 40 (“The Court could direct
 9   plaintiffs who were added to the consolidated complaint to identify the forum to which their
10   individual claims should be remanded (including this District if appropriate)”). Given these facts,
11   Defendants’ motion is moot.
12          While Plaintiffs are (and have been) working as fast as practicable to prepare the
13   complaints, doing so for fifty-seven complaints takes time. As explained in the Sharp Declaration,
14   since January 22 (when Defendants agreed that Plaintiffs could direct file the underlying
15   complaints) counsel and staff have devoted significant time and energy to creating underlying
16   complaint template, testing the template and process for preparing the complaints, refining the
17   process, preparing the complaints, and conducting quality control reviews at various points in the
18   process. Sharp Decl., ¶¶ 7-12. The administrative and resource demands associated with this project
19   are particularly significant because Plaintiffs have also been busy with other, more immediate tasks,
20   such as opposing Defendants’ motions to dismiss, discovery of Plaintiffs and Defendants, preparing
21   for class certification, and moving forward with the personal injury bellwether cases. Given that
22   the remand of any class representative’s complaint to its transferor jurisdiction is likely more than
23   a year away at the earliest, the fact that underlying complaints have not been filed has not prejudiced
24   Defendants in any way. To the extent that Defendants believe Plaintiffs have moved too slowly,
25   their proposed remedy that the Court dismiss the claims of half the class representatives is extreme
26   and unreasonable. It also makes little practical sense. For any plaintiffs whose the Court dismisses
27   for lack of an underlying complaint, those plaintiffs would again be class representatives once the
28   underlying complaints are filed, and each plaintiff would need to be added back into the
                                                             PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                      -7-            CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                             CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 12 of 16



 1   consolidated complaint through amended consolidated complaints. There is no reason to proceed
 2   through such a tortured exercise.
 3                  3.      There Is No Basis to Dismiss the Claims of Plaintiffs Without an
                            Underlying Complaint
 4
            The crux of Defendants’ argument is that, for class representatives without underlying
 5
     complaints, there is no remand jurisdiction for those plaintiffs’ complaints, and thus no basis for
 6
     subject matter jurisdiction. Defendants elevate form over substance.
 7
            First, since this issue first arose, Plaintiffs have offered to designate the remand jurisdiction
 8
     for any plaintiff without an underlying complaint. See ECF 758 at 40. That is, of course, exactly
 9
     what the parties have done with respect to personal injury cases via the Direct Filing Order. See
10
     ECF 651 at 2. There is thus an easy solution to the question of where a class representatives’ claims
11
     should be remanded for trial (if they do not proceed in this Court). Second, Defendants have insisted
12
     that the underlying complaints be substantively identical to the operative consolidated class
13
     complaint. ECF 1219 at 1. There are thus no practical concerns regarding the allegations and claims
14
     that would be remanded.
15
            The authority Defendants cite correctly notes that in an MDL, claims by individual plaintiffs
16
     retain their separate identities and must be remanded when the appropriate time comes. Def. Mot.
17
     at 4 (citing In re Korean Air Lines, 642 F.3d 685, 700 (9th Cir. 2011)). Plaintiffs agree, which is
18
     why, when this issue first arose, they proposed a procedure that would identify, for each class
19
     representative, the claims subject to remand and where those claims should be transferred at the
20
     appropriate time. Such a procedure would allow each class representative to “resume their
21
     independent status once the pretrial stage of litigation is over.” Korean Air, 642 F.3d at 700. There
22
     is thus no need for the filing of identical underlying complaints to ensure that the “MDL be managed
23
     in such a manner [that] take[s] into account that the cases are destined to be returned to their” home
24
     jurisdiction. In re Toyota Motor Corp. Unintended Mktg., Sales Practices, & Prods. Lib. Litig., 785
25
     F. Supp. 2d 925, 930 (C.D. Cal. 2011). Plaintiffs have therefore addressed the concerns expressed
26
     by courts in cases cited by Defendants. Cf. In re Packaged Ice Antitrust Litig., 2011 WL 6178891,
27

28
                                                              PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                      -8-             CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                              CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 13 of 16



 1   at *8 (E.D. Mich. Dec. 12, 2011) (“the Court would be without options at the time of remand as
 2   these proposed Plaintiffs’ claims have no ‘home,’ i.e. no transferor court”).
 3           While Defendants cite cases for the proposition that an MDL court cannot “exercise subject
 4   matter jurisdiction over state law claims not transferred by the MDL Panel” (Def. Mot. at 1 (citing
 5   In re Farmers Ins. Exch. Claims Reps.’ Overtime Pay Litig., 2008 WL 4763029 (D. Or. Oct. 28,

 6   2008))), the Direct Filing Order in this case demonstrates that no such bright line rule exists. In
 7   fact, several of the personal injury trial bellwether plaintiffs directly filed in this District. Many
 8   other courts have similarly entered direct filing orders in which cases become part of the MDL
 9   without being transferred pursuant to section 1407, in some instances without requiring any
10   designation of the transferor forum. E.g. In re Incretin Mimetics Prods. Liab. Litig., 2013 WL
11   12171761, at *1-2 (S.D. Cal. Nov. 13, 2013); see also J.P.M.L. Rule 7.2(a) (JPML action not
12   required for cases directly filed in transferee district).
13           In In re Takata Airbag Products Liability Litigation, for example, consolidated class action
14   complaints “directly add[ed] the Direct File Plaintiffs and their respective claims.” 379 F. Supp. 3d
15   1333, 1337 (S.D. Fla. 2019). The court, noting that “direct filing complaints in MDL proceedings
16   is not uncommon, nor is it per se impermissible under the MDL statute, the JPML Rules of
17   Procedure, or interpretive case law,” declined to dismiss the Direct File Plaintiffs and held that their
18   claims would be severed from the consolidated complaint and remanded to the appropriate venue
19   at the appropriate time. Id. at 1338, 1345. In none of these cases did the court violate the principles
20   of subject matter or multidistrict jurisdiction, as Defendants suggest. Instead, they recognized that
21   multidistrict litigation is designed to increase efficiency, and there is nothing impermissible about
22   exercising jurisdiction over plaintiffs and claims that did not become a part of an MDL through the
23   section 1407 transfer procedure. And even Defendants have now agreed that the underlying class
24   complaints can also be direct filed, i.e. they can become a part of the MDL without going through
25   the 1407 transfer process. They cannot identify any practical reason why plaintiffs added to the
26   MDL via a consolidated complaint cannot be considered to have directly filed their claims.
27           In short, the concerns that have led courts to dismiss claims for lack of subject matter
28   jurisdiction where there are no underlying complaints are not present here. All Defendants are left
                                                                  PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                        -9-               CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                                  CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 14 of 16



 1   with is an entirely formalistic legal argument they are using to manufacture temporary dismissals
 2   of certain non-bellwether class representatives and claims. Defendants’ position that underlying
 3   complaints must be filed even if no statute or practical consideration imposes such a requirement
 4   would not aid the interests of justice or efficient case management.
 5          In addition, as noted above, even if the Court were inclined to dismiss the class
 6   representatives, that would not require dismissal of any state law claims they may have asserted
 7   because the extent to which any remaining class representatives could assert those claims should
 8   be resolved if and when Plaintiffs seek to certify such claims.
 9   III.   CONCLUSION
10          For the foregoing reasons, the Court should deny Defendants’ motion to dismiss certain
11   class representatives and state law claims for lack of subject matter jurisdiction.
12

13    Dated: February 26, 2021                            Respectfully submitted,
14
                                                          By: /s/ Sarah R. London
15
                                                          Sarah R. London
16                                                        LIEFF CABRASER HEIMANN &
                                                          BERNSTEIN
17                                                        275 Battery Street, Fl. 29
18                                                        San Francisco, CA 94111
                                                          Telephone: (415) 956-1000
19                                                        slondon@lchb.com

20

21                                                        By: /s/ Dena C. Sharp

22                                                        Dena C. Sharp
                                                          GIRARD SHARP LLP
23                                                        601 California St., Suite 1400
24                                                        San Francisco, CA 94108
                                                          Telephone: (415) 981-4800
25                                                        dsharp@girardsharp.com

26

27

28
                                                              PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                     - 10 -           CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                              CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 15 of 16



 1

 2
                                                         By: /s/ Dean Kawamoto
 3
                                                         Dean Kawamoto
 4                                                       KELLER ROHRBACK L.L.P.
 5                                                       1201 Third Ave., Ste. 3200
                                                         Seattle, WA 98101
 6                                                       Telephone: (206) 623-1900
                                                         dkawamoto@kellerrohrback.com
 7

 8
                                                         By: /s/ Ellen Relkin
 9
                                                         Ellen Relkin
10                                                       WEITZ & LUXENBERG
11                                                       700 Broadway
                                                         New York, NY 10003
12                                                       Telephone: (212) 558-5500
                                                         erelkin@weitzlux.com
13
                                                         Co-Lead Counsel for Plaintiffs
14

15

16                                         ECF ATTESTATION

17          I, Dena C. Sharp, am the ECF User whose ID and password are being used to file the

18   foregoing document. In compliance with Civil Local Rule 5-1(i)(3), I attest that concurrence in

19   this filing has been obtained from all signatories above.

20

21                                                 By: /s/ Dena C. Sharp
22

23

24

25

26

27

28
                                                             PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                    - 11 -           CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                             CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1481 Filed 02/26/21 Page 16 of 16



 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on February 26, 2021, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will automatically send notification
 4   of the filing to all counsel of record.
 5                                                         By: /s/ Dena C. Sharp
                                                                  Dena C. Sharp
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            PLAINTIFFS’ OPP. TO DEFENDANTS’ MTN. TO DISMISS SUBCLASS
                                                  - 12 -            CLAIMS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                                            CASE NO. 19-MD-02913-WHO
